         Case 6:20-cv-00660-JDK Document 28 Filed 01/01/21 Page 1 of 2 PageID #: 332
                                                                              Revised: 9/3/2015
                                              UNITED ST ATES DISTRICT COURT
By Belinda Saenz at 10:58 am, Dec 30, 2020
                                               EASTERN DISTRICT OF TEXAS
                                                    Beaumont DIVISION
                                             TYLER xxxxxxxxx
                                           APPLICATION TO APPEAR PRO HAC VICE



          I.This application is being made for the following: Case #_6_:2_0_-c_v_-0_0_6_6_0_-J_D_K_ _ _ _ _ _ __
          Style/Parties: LOUIE GOHMERT, et al. v. THE HONORABLE MICHAEL R. PENCE
          2. Applicant is representing the following party/ies: LOUIE GOHMERT, TYLER BOWYER, NANCYCOT
          3.Applicant was admitted to practice in New York       (state) on 12/30/2020                    (date).
          4. Applicant is in good standing and is otherwise eligible to practice law before this court.
          5. Applicant is not currently suspended or disbarred in any other court.
          6. Applicant Obas 0has not had an application for admission to practice before another court denied (please
          circle appropriate language). If so, give complete information on a separate page.
          7. Applicant Ohas 0has not ever had the privilege to practice before another court suspended (please circle).
          If so, give complete information on a separate page.
          8. Applicant Ohas 0has not been disciplined by a court or Bar Association or committee thereof that would
          reflect unfavorably upon applicant's conduct, competency or fitness as a member of the Bar (please
          circle).   If so, give complete information on a separate page.
          9. Describe in detail on a separate page any charges, arrests or convictions for criminal offense(s) filed
          against you. Omit minor traffic offenses and misdemeanor offenses committed prior to age 18. (See Page 3)
          10. There are no pending grievances or criminal matters pending against the applicant.
          11 . Applicant has been admitted to practice in the following courts:
          State of NJ, 01/10/1997; State of NY, 12/22/1997; State of MD, 07/7/2010; DC Ct of Apps 3/101
          12. Applicant has read and will comply with the Local Rules of the Eastern District of Texas, including
          Rule AT-3, the "Standards of Practice to be Observed by Attorneys."
          13. Applicant understands that he/she is being admitted for the limited purpose of appearing in the case
          specified above only.
          Application Oath:
                 I, Julia Zsuzsa Haller                                     do solemnly swear (or affirm) that the
          above information is true; that I will discharge the duties of attorney and counselor of this court faithfully;
          that I will demean myself uprightly under the law and the highest ethics of our profession; and that I will
          support and defend the Constitution of the United States.

          Date 12/30/2020                           Signature Isl JULIA Z HALLER




                               Application Continued on Page 2
              Case 6:20-cv-00660-JDK Document 28 Filed 01/01/21 Page 2 of 2 PageID #: 333

                                                                         UNITED STATES DISTRICT COURT
                                                                          EASTERN DISTRICT OF TEXAS
                                                                  APPLICATION TO APPEAR PRO HAC VICE (Continued)


                                                                                                 Name (please print) _J _ul_ia_Z
                                                                                                                               _s_u_z_sa_ H_a_lle_r_ _ _ _ _ _ __ _
                                                                                                 Bar Number /State466921/ DC Court of Apps;
                                                                                                 Firm Name:                                Defending the Republic
                                                                                                 Address/P.O. Box:                                     601 Pennsylvania Ave., NW, S . Bldg, STE 91
                                                                                                 City/State/Zip: Washington, DC 20004
                                                                                                 Telephone#: 561-888-3166 office/ 202-352-2615 cell
                                                                                                 Fax#:
                                                                                                E-mail Address: hallerjulia@outlook.com
                                                                                                Secondary E-Mail Address: halle~uli@yahoo.com


                      This application has been approved for the court on: _ _ 12/30/20
                                                                               _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                                                                                        David A. O'Toole, Clerk
                                                                                                                                        U.S. District Court, Eastern District of Texas



                                                                                                                                        By _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                        Deputy Clerk




Ap p l i r: ..1 i. l(1n l n sr. r u-.:t i '.Hi:;


                                                                                                                                                                                                    . --------~·-- · ~
Ce:mpl e ~.e p a q c~ l a nd 2 o f 1-IH S App li c a t io n d n d zm;H l                            I' \)   p h •1@ t }:fH.i . lWC(, U.t: ts . g0·,1   f\) ['   a p p :rO'J ;,}l . Onc:e
,:, p p .1.:~r1e d,   the: c h •r k wi ll •:?mai l to you yo ur CV.!w Log i n ~rnd                               Pa!.:swr;i:d .:.: o tha t yo u wi ll b r.., a b l e to                    ,
e l •~c t r c,n ically fil e ·1 ou r c. pp li i: a t i on and r1ay th~ $1 00 f e e ()O                                   l ine . If y.:m c1 l r e ad y have a l cq i n a n::l
                                                                                                                                                                                           !                                       t
pa. .:, s w,;r d ,    yv t.: -..ii l .l s till ne ed t o ''-'-'l i t     fo r- app r o ·;a l e !"l'.;.; i l      f r.om t l1<:- c:lr:? rk be f or 0 f i li ng y\'>Ur
                                                                                                                                                                                           ,      Email Application
                                                                                                                                                                                           •                                       l
':?1e r.: t r 1.1 n.lc a p p .l i c a t i.1; n ,   For c o mple t P. !1:s tr:uc ti o ns p l 1~;1.-.i ':! •1.L :.:i.t t he we b .~.i.te                                                     '   .. ·-- --------··----··"' ··-   -   !
htt p : / /rlw\-; . t xr-:d . u s r: c urt. .•; . q,; v /
